Citation Nr: 1422523	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-15 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on June 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, brother, and sister-in-law


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to June 1972.

This matter is on appeal from July and August 2010 decisions by the Department of Veterans Affairs (VA) Tennessee Valley Health Care System (HCS) in Murfreesboro, Tennessee.

In March 2012, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On June 13, 2010, the Veteran received emergency room treatment for nonservice-connected chest pain.

2.  On June 14, 2010, the Veteran began a regimen of tests to confirm his condition had stabilized.

3.  The evidence is in equipoise regarding whether the Veteran's condition had stabilized until June 14, 2010, and/or whether he refused transfer to an appropriate VA (or other government) facility.

4.  The Veteran has received all of his follow-up treatment from his VA Medical Center treatment providers.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to payment or reimbursement of medical expenses for treatment received at a non-VA medical facility on June 14, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.121, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for private medical care received at Maury Regional Hospital on June 14, 2010.  However, in July 2010, VA denied the Veteran's claim on the basis that the treatment provided was in preference to available government facilities pursuant to  38 C.F.R. § 17.130(b).

In this regard, in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002).  In this case, the Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.

As treatment was not previously authorized, it must now be determined whether the Veteran is otherwise entitled to payment or reimbursement under either 38 U.S.C.A. § 1728 (West 2002) or the Veterans Millennium Healthcare and Benefits Act, Public Law 106-117, Title I, Subtitle B, §§ 111, 113 Stat. 1556 (1999), codified at 38 U.S.C.A. § 1725 (West 2002).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and its implementing regulations under 38 C.F.R. §§ 17.1000-17.1002 (2013).  Under 38 U.S.C.A. § 17.1002, to be eligible for reimbursement, the Veteran has to satisfy all of the requirements of 38 C.F.R. § 17.1002(a)-(h).  Relevant to this claim is the issue of whether the Veteran has satisfied the requirements of 38 C.F.R. § 17.1002(d) which provides: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).

Additionally, 38 C.F.R. § 17.130 (2013) provides that "[n]o reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities."

The record reflects that the Veteran presented for emergency care at Maury Regional Hospital with complaints of chest pain on June 13, 2010; the Veteran did not begin a regimen of tests to confirm that his condition had stabilized until June 14, 2010.  Episode of care notes reflect that on June 13, 2010, VA received a call from attending physician Dr. W. at Maury Regional regarding treatment of the Veteran at the VA Medical Center (in Nashville), but was informed that there were no available beds at that campus.  Additional notes indicate that payment of the entire episode of care for emergency room treatment on June 13, 2010, was approved, but payment or reimbursement of treatment on June 14, 2010, was refused on the basis that the Veteran declined transfer to VA's Murfreesboro Campus for treatment.  At his May 2012 Board hearing, the Veteran and his spouse reported that he never refused transfer to the Murfreesboro VA facility.  He also submitted corroborating statements from his children that he was not given a choice to transfer to the Murfreesboro facility.

Accordingly, after affording the Veteran the benefit of the doubt, and after considering the totality of the circumstances, the Board finds that the criteria for reimbursement of expenses incurred at a non-VA facility have been met.  While the Board herein is granting the claim, this does not mean that VA will reimburse the Veteran for his future visits to a non-VA emergency room.

In addition, to the extent any emergent expenses for June 13, 2010, have yet to be paid or reimbursed, payment or reimbursement for that expense is also granted.






ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on June 13, 2010, and June 14, 2010, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


